                Case 5:20-cr-00011-JGB Document 28 Filed 10/27/20 Page 1 of 5 Page ID #:110                                           JS-3

                                                         United States District Court
                                                         Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.             EDCR20-00011-JGB-1

 Defendant            Tian Ying Chi                                          Social Security No. 0          9     0     0
                                                                             (Last 4 digits)
           Aliases: None.

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                      MONTH   DAY   YEAR
            In the presence of the attorney for the government, the defendant appeared in person on this date.         10     19    2020


 COUNSEL                                                             Jennifer Corin Allen, Retained
                                                                             (Name of Counsel)

     PLEA             √ GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:

  FINDING
                       Possesion of Machineguns in Violation of 18 U.S.C. § 922(o)(1), as charged in Count 1 of the
                       Information.


JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient
AND PROB/             cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and
  COMM                convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the
  ORDER               defendant Tian Ying Chi, is hereby placed on probation on Count 1 of the Single-Count Information for a term
                      of three (3) years under the following terms and conditions:

         1. The defendant shall comply with the rules and regulations of the United States Probation & Pretrial
            Services Office and Amended General Order 20-04, including the conditions of probation and
            supervised release set forth in Section III of Amended General Order 20-04.

         2. The defendant shall participate for a period of six months in a home detention program which may
            include electronic monitoring, GPS, Alcohol Monitoring Unit or automated identification system and
            shall observe all rules of such program, as directed by the Probation Officer.

         3. The defendant shall pay the costs of Location Monitoring to the contract vendor, not to exceed the sum of
            $12.00 for each day of participation. The defendant shall provide payment and proof of payment as directed
            by the Probation Officer.

         4. During the period of community supervision, the defendant shall pay the special assessment and fine in
            accordance with this judgment's orders pertaining to such payment.

         5. The defendant shall perform 80 hours of community service, as directed by the Probation Officer.

         6. The defendant shall apply all monies received from income tax refunds, lottery winnings, inheritance,
            judgments and any other financial gains to the Court-ordered financial obligation.

CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 5
                Case 5:20-cr-00011-JGB Document 28 Filed 10/27/20 Page 2 of 5 Page ID #:111

 USA vs.      Tian Ying Chi                                                  Docket No.:       EDCR20-00011-JGB-1

         7. The defendant shall cooperate in the collection of a DNA sample from the defendant.

      It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due
immediately.

         The defendant shall comply with Amended General Order No. 20-04.

        It is ordered that the defendant shall pay to the United States a total fine of $10,000, which shall bear
interest as provided by law. The fine shall be paid in full immediately.

       The Court has found that the property identified in the preliminary order of forfeiture is subject to forfeiture.
The preliminary order is incorporated by reference into this judgment and is final.

         The Court informs the defendant of his right to appeal.

         The bond is exonerated.




 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
 of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
 supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
 maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.




            October 27, 2020
            Date                                                  Jesus G. Bernal, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            October 27, 2020                                By
            Filed Date                                            N.U. Ponce, Deputy Clerk




CR-104 (docx 10/18)                           JUDGMENT & PROBATION/COMMITMENT ORDER                                                   Page 2 of 5
                Case 5:20-cr-00011-JGB Document 28 Filed 10/27/20 Page 3 of 5 Page ID #:112

 USA vs.      Tian Ying Chi                                             Docket No.:   EDCR20-00011-JGB-1


 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                      While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal,              9.     The defendant must not knowingly associate with
       state, or local crime;                                             any persons engaged in criminal activity and must
 2.    The defendant must report to the probation office in               not knowingly associate with any person convicted
       the federal judicial district of residence within 72               of a felony unless granted permission to do so by
       hours of imposition of a sentence of probation or                  the probation officer. This condition will not apply
       release from imprisonment, unless otherwise                        to intimate family members, unless the court has
       directed by the probation officer;                                 completed an individualized review and has
 3.    The defendant must report to the probation office as               determined that the restriction is necessary for
       instructed by the court or probation officer;                      protection of the community or rehabilitation;
 4.    The defendant must not knowingly leave the                  10.    The defendant must refrain from excessive use of
       judicial district without first receiving the                      alcohol and must not purchase, possess, use,
       permission of the court or probation officer;                      distribute, or administer any narcotic or other
 5.    The defendant must answer truthfully the inquiries                 controlled substance, or any paraphernalia related
       of the probation officer, unless legitimately                      to such substances, except as prescribed by a
       asserting his or her Fifth Amendment right against                 physician;
       self-incrimination as to new criminal conduct;              11.    The defendant must notify the probation officer
 6.    The defendant must reside at a location approved by                within 72 hours of being arrested or questioned by
       the probation officer and must notify the probation                a law enforcement officer;
       officer at least 10 days before any anticipated             12.    For felony cases, the defendant must not possess a
       change or within 72 hours of an unanticipated                      firearm, ammunition, destructive device, or any
       change in residence or persons living in defendant’s               other dangerous weapon;
       residence;                                                  13.    The defendant must not act or enter into any
 7.    The defendant must permit the probation officer to                 agreement with a law enforcement agency to act as
       contact him or her at any time at home or elsewhere                an informant or source without the permission of
       and must permit confiscation of any contraband                     the court;
       prohibited by law or the terms of supervision and           14.    The defendant must follow the instructions of the
       observed in plain view by the probation officer;                   probation officer to implement the orders of the
 8.    The defendant must work at a lawful occupation                     court, afford adequate deterrence from criminal
       unless excused by the probation officer for                        conduct, protect the public from further crimes of
       schooling, training, or other acceptable reasons and               the defendant; and provide the defendant with
       must notify the probation officer at least ten days                needed educational or vocational training, medical
       before any change in employment or within 72                       care, or other correctional treatment in the most
       hours of an unanticipated change;                                  effective manner.




CR-104 (docx 10/18)                        JUDGMENT & PROBATION/COMMITMENT ORDER                                       Page 3 of 5
                Case 5:20-cr-00011-JGB Document 28 Filed 10/27/20 Page 4 of 5 Page ID #:113

 USA vs.      Tian Ying Chi                                                 Docket No.:    EDCR20-00011-JGB-1



   X The defendant must also comply with the following special conditions (set forth below).

    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

          The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless
 the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1).
 Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining
 to restitution, however, are not applicable for offenses completed before April 24, 1996.

        If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant
 must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

         The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing
 address or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

          The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change
 in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18
 U.S.C. § 3664(k). The Court may also accept such notification from the government or the victim, and may, on its own motion
 or that of a party or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C.
 § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                          States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

     CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing
 credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate
 financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In addition, the
 defendant must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

          The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other
 pecuniary proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of
 all other bank accounts, including any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500
 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                            These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                             Page 4 of 5
                Case 5:20-cr-00011-JGB Document 28 Filed 10/27/20 Page 5 of 5 Page ID #:114

 USA vs.      Tian Ying Chi                                                     Docket No.:       EDCR20-00011-JGB-1




                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
  Defendant delivered on                                                                     to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                              By
            Date                                                     Deputy Marshal




                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                              By
            Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                               Date




                      U. S. Probation Officer/Designated Witness                              Date



CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
